        Case 1:21-cv-01573-PAE-DCF Document 21 Filed 07/30/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


    JUAN M. VAZQUEZ,

                                        Plaintiff,                       21 Civ. 01573 (PAE)
                         -v-
                                                                        OPINION & ORDER
    CITY OF NEW YORK, et al.,

                                        Defendants.


PAUL A. ENGELMAYER, District Judge:

         On July 28, 2021, Juan M. Vazquez moved for a temporary restraining order and/or a

preliminary injunction requiring (1) the New York State Department of Correction and

Community Supervision’s (“DOCCS”) defendants to provide him adequate medical treatment at

Attica Correctional Facility, where he is currently incarcerated; (2) Laura Mello, Records Access

Officer for the New York City Department of Correction (“DOC”), to forward him requested

documents; and (3) “any other relief stated in the amended and supplemental complaint.” See

Dkt. 16. 1 Vazquez is proceeding pro se and in forma pauperis.

         To justify a preliminary injunction, a movant must typically demonstrate: (1) irreparable

harm absent injunctive relief; (2) either a likelihood of success on the merits, or a serious

question going to the merits to make them a fair ground for trial, with a balance of hardships

tipping decidedly in the plaintiff’s favor; and (3) that the public’s interest weighs in favor of



1
  On July 28, 2021, Vazquez also filed a notice of motion for recusal and/or disqualification of
the Court, Dkt. 17; a notice of a motion for leave to file an amended and supplemental complaint,
Dkt. 18; a brief in support of his motions for an amended and supplemental complaint, relief
from judgment, recusal, and a temporary restraining order and/or preliminary injunction, Dkt. 19;
and a notice of motion for relief from judgment, Dkt. 20. For the reasons explained below, the
Court addresses only the motions for a temporary restraining order and/or preliminary injunction
and for the Court’s recusal and/or disqualification.
                                                     1
       Case 1:21-cv-01573-PAE-DCF Document 21 Filed 07/30/21 Page 2 of 3




granting an injunction. See, e.g., Metro. Taxicab Bd. of Trade v. City of New York, 615 F.3d 152,

156 (2d Cir. 2010); see also Andino v. Fischer, 555 F. Supp. 2d 418, 419 (S.D.N.Y. 2008) (“It is

well established that in this Circuit the standard for an entry of a TRO is the same as for

a preliminary injunction.”).

       The Court finds that Vazquez is not entitled to a preliminary injunction on any of his

three claims. First, in its May 17, 2021 Opinion and Order to Amend (“May 17 Opinion”), the

Court dismissed Vazquez’s claims arising out of his detention at Attica without prejudice,

because venue is not proper in this District. See Dkt. 12. Therefore, there is no active case in

this District pertaining to Vazquez’s request for adequate medical treatment at Attica, and the

Court is thus not empowered to enjoin defendants to provide Vazquez proper medical treatment

at Attica. See id. at 24 (“Venue is not proper in this Court for Vazquez’s claims arising at Attica

. . . . If Vazquez wishes to pursue his claims arising at Attica, he may file a new civil action in

the United States District Court for the Western District of New York.”). Second, for the reasons

explained in the May 17 Opinion, the standard for a preliminary injunction is not met for

Vazquez’s claims against Mello. See id. at 22. In particular, Vazquez cannot demonstrate

irreparable harm absent injunctive relief or a likelihood of success on the merits of this claim.

Third, although the Court granted Vazquez leave to amend his complaint to assert claims

regarding the alleged unconstitutional conditions of confinement at Rikers Island, see id. at 27, a

preliminary injunction is not warranted to address the relief sought in the document attached to

Vazquez’s notice of motion for leave to file an amended and supplemental complaint (“Proposed

Amended Complaint”). Vazquez has not demonstrated that he will suffer irreparable harm

absent injunctive relief for the claims discussed in the Proposed Amended Complaint. For any

claims that are properly brought in this District, arising out of alleged unconstitutional conditions



                                                  2
      Case 1:21-cv-01573-PAE-DCF Document 21 Filed 07/30/21 Page 3 of 3




of confinement at Rikers Island, damages, rather than a preliminary injunction, would be the

appropriate relief. That is because Vazquez is no longer held at Rikers Island; he has been in

DOCCS custody at Attica since January 9, 2020. Id. at 4.

       Vazquez also moves for recusal and/or disqualification of the Court in both his case

“and/or any other prisoner litigation alleging sexual abuse and/or racial discrimination.”

Vazquez recounts several areas of disagreements with the Court’s factual findings and legal

conclusions. See Dkt. 17.

       The Court respectfully declines to grant this motion. Under 28 U.S.C. § 455, a federal

just shall disqualify himself, inter alia, from any proceeding “in which his impartiality might

reasonably be questioned,” id. at § 455(a), or “[w]here he has a personal bias or prejudice

concerning a party,” id. at 455(b)(1). The ultimate question under § 455(a) is whether “a

reasonable person, knowing all the facts, [would] conclude that the trial judge’s impartiality

could reasonably be questioned.” United States v. Lovaglia, 954 F.2d 811, 815 (2d Cir. 1992).

Although Vazquez does not agree with the Court’s findings, he has not demonstrated bias on the

Court’s part or articulated a reasonable basis for questioning the Court’s impartiality.

       This case remains under the able supervision of Judge Freeman, see Dkt. 15. The Clerk

of Court is respectfully requested to terminate the motion for a preliminary injunction and/or

temporary restraining order and the motion for recusal and/or disqualification.

       SO ORDERED.

                                                              PaJA.�
                                                              ____________________________
                                                              Paul A. Engelmayer
                                                              United States District Judge


Dated: July 30, 2021
       New York, New York



                                                 3
